 In the Matter of ST. Louis INDEPENDENT PACKING. COMPANYandAMALGAMATED MEAT CUTI'ERS AND BUTCIIER WORKMEN OF NORTHAMERICA, LOCAL 93, A. F. L.Case No. 14-R-1017.-Decided November 25; 1944Messrs.William F. JoyandJ.L. Fike,of Chicago, Ill., for theCompany.Messrs. Henry Freise, Thomas Doherty,andClarence Green,of St.Louis, Mo., for the A. F. L.Messrs. "Artie CarsonandCarl Fieselman,of St.Louis,Mo.,Mr.George Johns,of Overland, Mo., andMr. Don !Mahon,of DesMoines,Iowa, for the Association.Mr. Thomas A. Ricci,of counsel to the Board.DECISION,ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly tiled by Amalgamated Meat Cuttersand Butcher Workmen of North America, Local 93, A. F. L., hereincalled the A. F. L., alleging that a question affecting commerce hadarisen concerning the representation of employees of St. Louis Inde-pendent Packing Company, St. Louis, Missouri, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon clue notice before Joseph Lepie, Trial Exam-iner.Said hearing was held at St. Louis, Missouri, on October 16,1944.The Company, the A. F. L., and the Association of Employees,St.Louis Independent Packing Company, affiliated with the Inter-national Brotherhood of Swift Employees, herein called the Associa-tion, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the hearing the Asso-ciation moved to dismiss the petition.The Trial Examiner referredthe motion to the Board for determination.For reasons appearingin Section III,infra,the motion is denied.The TrialExaminer's rul-ings made at the hearing are free from prejudicial error and are hereby53 N. L R B, No. 106.542 ST. LOUIS INDEPENDENT PACKING COMPANY543affirmed.All parties were afforded an opportunity to file briefswith the Board.After the hearing, the Association filed with the Board a writtenpetition to reopen the record to adduce additional evidence and fororal argument.The statement in support of this petition raises nopertinent issues and the record adequately covers all matters thatproperly are subjects for our consideration.The petition to reopenthe record and for oral argument is accordingly denied.Upon the entire record fn the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYSt.Louis Independent Packing Company, a Missouri corporationand a subsidiary. of Swift & Company, has its principal place of busi-ness at St. Louis, Missouri, where it is engaged in the slaughter oflivestock and the processing of meat products.Dining the year 1943the Company purchased livestock and supplies valued in excess of$45,000,000, of which more than 25 percent was shipped to the Com-pany's plant from points outside the State of Missouri.During thesame year the Company sold meat products and animal byproductsvalued'in excessof $60,000,000, of which more than 75 percent wasshipped to points outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act. ' 'H. THE ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and ButcherWorkmen' of NorthAmerica, Local 93, affiliated with the American Federation of Labor,and Association of Employees of St. Louis Independent PackingCompany, affiliated with the International Brotherhood of Swift Em-ployees, are labor organizations admitting to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn July 10, 1944, the A. F. L. informed the Company by letter thatit represented a majority of the employees at the Company's St. Louisplant and that it had that day filed a petition with the Board.TheCompany did not reply.'The uncontradicted testimony of the A F.L's representative shows that the Amal-gamated Meat Cutters and Butcher Workmen of North America,Local 93, was organizedfor the purpose of collective bargaining and admits to membership employees of theCompany.The president of the Association offered undisputed testimony that the Asso-ciation of Employees of St.Louis Independent Packing Company was organized for thepurposes of collective bargaining on behalf of employees at the Company's plant618683-45-vol. 59-36 544DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 20, 1942, Swift & Company and the InternationalBrotherhood of Swift Employees entered into a master collectiveagreement which by its terms bound the Company.'its a subsidiary ofSwift & Company and the Association as an affiliate of the Inter-national Brotherhood of Swift Employees. The contract provided thatA vas to "remain in effect until August 11, 1943, and from year toyear thereafter, subject to reopening by either party on written noticemailed at least 30 days prior to August 11 of any year." The Associa-tion urges this contract as a bar to the instant proceeding. Inasmuchas the A. F. L. advised the Company of. its claim to representationbefore the effective date of the contract's renewal clause, we find thatthe contract is not a bar to a present determination of representatives?A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. L. represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITThe parties are in agreement concerning the composition of an ap-propriate unit at the Company's St. Louis plant, except with respectto gang leaders.The Company and the Association would includegang leaders, but the record does not clearly indicate whether theA. F. L. would include or exclude them.Gang leaders are the oldest and best informed employees in thevarious departments of the Company's plant.They do the same workas other employees and sometimes assist the latter in their work.They have no power to recommend changes in the status of employees.Because of their greater experience they are paid .5 to 10 cents per hourmore than other production employees.We shall include gang leadersin the unit.We find, in accordance with the stipulation of the parties and withour above determination, that all the Company's production and main-tenance employees at its St. Louis, Missouri, plant, including gang2Matter of Hall ManufacturingCo., 40 N L.R B. 14 Consent elections among theemployees involved in this proceeding were conducted on July 15,1942, and on April 21,1943,in each ofwhich the Association defeated the A F L. TheAssociation also con-tends thatan investigationof representatives 1 year after a consent election militatesagainst stabilityof labor relations,and that a longer periodshould elapse between elec-tions.We reject thiscontention in accordancewith the Board's established rule.SeeMatter of The Trailer Company of America,51 N. L. It B. 11063The FieldExaminer reportedthat the A. F. L submitted817 authorization cards, andthat thenames of 606 persons appearing on the cards were listed on the Company's payroll of July 28, 1944, whichcontained the names of 1,918 employees in the allegedappropriate unit.`The Association'reliesupon its contractto establish its interest in this proceeding. ST. LOUIS INDEPENDENTPACKING COMPANY545leaders, full-time scalers and part-time scalers, but excluding the su-perintendent, assistant superintendent, chief engineer; night superin-tendent, general foreman, foremen, assistant foremen, doctor, time-keeper, head and assistant head of standards department, head andassistant head of receiving department, head of fire department, plantprotection employees, bell-pullers, head of restaurant, chef, yard-master, general office employees, superintendent's office employees,mechanical office employees, time office employees, credit union clericalemployees, standards department employees, full-time plant clerks,teamsters and chauffeurs, brick masons, nurses, plant matrons, dockcheckers, the hog scaler, the beef scaler, the small stock scaler, the beefloading scaler and clerk,4 the cellar stock clerks, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the. date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.5DIRECTION OF ELECTION .By virtue of and pursuant -to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with St. Louis Inde-4 The hog scaler,the beef scaler,the small stock scaler and the beef loading scalerand clerk are all salaried employees.Severaloccasionallydo scalingThey areprimarily engaged in clerical work and occupy offices in various locations in the plant.They assist the foremen in keeping records and making out order slips.They enjoy avacation plan different from that of hourly paid employeesThese four categories aredistinguished from full-time scalers and part-time scaleis,whom the parties agree to includein the unit.The full-time scalers devote all their time to weighing meats and recordingquantities and kinds of productsThe part-time scalers do similar scaling work and inaddition do regular manual work,which in some instances requires as much as 80 percentof their timeBoth of these groups work in the production departments and in onlyone or two cases have offices for their scaling.All full-time and part-time scalers arehourly paid.The Association requests that its name appear on the ballot as set' forth in theDirection of Election. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendent Packing Company, St. Louis, Missouri, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11,' of said Rules andRegulations among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill, or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Amalgamated Meat Cutters andButcherWorkmen of North America, Local 93, A. F. L., or byAssociation of Employees, St. Louis Independent Packing Company,affiliatedwith International Brotherhood of Swift Employees ofConfederatedUnions of America, for the purposes of collectivebargaining, or by neither.